I respectfully dissent from the majority opinion in this case. Injuries resulting from the friction naturally and inevitably caused by human contacts in the factory and workshop are, in my opinion, just as much a part of the risk of industrial life, against which the framers of the Workmen's Compensation Law intended to protect the worker, as are injuries resulting from defective appliances, carelessness, or any other similar cause of disabling accidents.
Judge CARDOZA, in delivering the opinion of the New York Court of Appeals, in the case of Leonbruno v. Champlain Silk Mills, 229 N.Y. 470, 128 N.E. 711, 13 A.L.R. 522, wherein that court upheld the claim, under the New York Compensation Act, of a workman who had lost an eye as a result of being struck by an apple thrown by another workman in the same factory, correctly stated the rule in this language: "The risks of injury incurred in the crowded contacts of the factory through the acts of fellow workmen are not measured by the tendency of such acts to serve the master's business. Many things that have no such tendency are done by workmen every day. The test of liability under the statute is not the master's dereliction, whether his own or that of his representatives acting within the scope of their authority. The test of liability is the relation of the service to the injury, of the employment to the risk."
Mr. Justice CARTER, in his opinion in the case of Birchett v. Tuf-Nut Garment Manufacturing Company,205 Ark. 483, 169 S.W.2d 574, recognized this rule when he said: "It might be that working with, or next to, some quarrelsome workman involves a risk to which an *Page 533 
employee might be exposed by reason of being engaged in the industry."
Appellant was working with a quarrelsome and high-tempered workman, and this workman assaulted and injured him while appellant was doing his work at the mill. The conclusion that, under Justice CARTER's statement of the law, appellant's injury was a risk arising from the employment is unavoidable.
I am authorized to state that Mr. Justice McFADDIN joins in this dissent.